F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                            MAY 30 1997

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk



 FEDERICO PEREZ,

          Plaintiff-Appellant,

 v.                                                     No. 96-1349
                                                     (D.C. No. 96-S-910)
 BUREAU OF PRISONS, JOE                                  (Colorado)
 BOOKER, D. BURNETT, MRS.
 WATTERSON; JERE SUTTON, Dr.,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Federico Perez appeals from the district court’s dismissal of his

claim that defendants violated his Eighth Amendment right against cruel and

unusual punishment by denying him necessary medical care. We have carefully

reviewed the record in light of Mr. Perez’ constitutional claim. We agree with the

district court that under the relevant standard for an Eighth Amendment violation,

Mr. Perez has failed to state a claim.

      We AFFIRM the judgment of the district court dismissing Mr. Perez’ civil

rights complaint substantially for the reasons given by the district court in its

Order of Dismissal filed June 26, 1996.

                                                ENTERED FOR THE COURT


                                                Stephanie K. Seymour
                                                Chief Judge




                                          -2-